Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 07/12/2022.     

Response to Amendment
3.	The Amendment filed on 07/12/2022 has been received.  Claims  1, 4, 8, 11, 15, and 18  have been amended; Claims 5, 12, and 19 are cancelled; claims 1-4, 6-11, 13-18, 20 are pending in the present Application. 

4.					Response to Arguments
	Applicant’s arguments filed on 07/12/2022, pages 7-10 have been fully considered.
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Wang (JP2016509399A) and in view of OH  (US 20190313074)) does not teach the limitations “the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image” in amended independent claim 1, since “Wang, Oh, and Graziosi, alone or in combination fail to anticipate or suggest each and every feature of claim 1. For example, the cited references fail to disclose at least “wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image,” as recited in claim 1” and “Oh merely discloses projecting a picture “of each component of each view by stitching, rotation, projection, and region-wise packing process,” and then “each picture may be packed and then encoded by each single layer video encoder.” Oh, 4 268 and FIG. 11. However, at no point does Oh disclose or even suggest that the composition of “each component of each view” is indicated by or based on a value of a stitching layout associated with said component or view” and “At no point does Oh disclose decoding the selected stream based on a value of a stitching layout indicating the composition of each component or view”.  (remark, page 6-7).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Wang (JP2016509399A) and in view of RONGGANG et al. (CN114071116A) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, RONGGANG discloses that “the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image”  in fig. 21-23; in which, for example, fig. 21, step S212-S213 shows that the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image also suggested in page 4-5, as: “ decoding the texture map compressed image and the depth map compressed image in the video compressed frame to obtain a texture map stitched image and a depth map stitched image includes…. the decoding the jointly compressed image in the video compressed frame to obtain texture maps and corresponding depth maps of multiple synchronous viewpoints includes…decoding the texture map compressed image by adopting a decoding mode corresponding to the coding identification information of the texture map compressed image to obtain a texture map spliced image, wherein the texture map spliced image comprises texture maps of a plurality of synchronous viewpoints;
and decoding the depth map compressed image by adopting a decoding mode corresponding to the coding identification information of the depth map compressed image to obtain a depth map stitched image, wherein the depth map stitched image comprises depth maps corresponding to texture map viewpoints of the plurality of viewpoints” and page 18-19, “S212, based on the coding type information of the video compression frame, when the video compression frame is determined to adopt the depth map self-defined coding, respectively decoding a texture map compression image and a depth map compression image in the video compression frame to obtain a texture map splicing image and a depth map splicing image. Wherein the texture map stitched image comprises texture maps of a plurality of viewpoints which are synchronized; the depth map stitched image comprises depth maps corresponding to texture maps of the plurality of viewpoints. And S213, based on the coding type information of the video compression frame, when determining that the video compression frame adopts multi-view joint coding, respectively decoding the texture map compression image and the depth map compression image in the video compression frame in a corresponding multi-view joint decoding mode to obtain the texture maps of a plurality of synchronous viewpoints and the corresponding depth maps. Step S213 is an optional step, and can implement decoding of the video compressed frame obtained by the multi-view joint coding method”.
Therefore, the combination of Wang and in view of RONGGANG the limitations of “the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image” in amended independent claim 1. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Wang and RONGGANG teaches the limitations of “the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image” in amended independent claims.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 -4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (JP2016509399A) and in view of RONGGANG et al. (CN114071116A).

	Regarding claim 1, Wang teaches a method of video coding (fig. 3), executable by a processor (fig. 5, component 80), comprising: 
	receiving video data including one or more views (as shown in fig. 5, component 28; page 19, … The decapsulation module 29 may parse a media file that includes multi-view video data based on an ISO-based media file format, such as the multi-view media file 142 with depth of FIG); 
	generating a composite depth image and a composite texture image corresponding to the one or more views based on the received video data (page 21, paragraph 0141-0145…T the decapsulation module 29 can parse media files that include a texture view and a depth view of a particular view on separate tracks …the de-encapsulation module 29 determines whether the view contained in the track consists of a texture view, a depth view, or both a texture view and a depth view, and determines the view dependencies); 
	and decoding the video data based on the composite depth image and composite texture image (as shown in fig. 5; paragraph 0213, …decoding the second video data based on the first video data, and decoding the second video data may include the second video data. Decoding information indicating whether a texture view of the first video data, a depth view, or both a texture view and a depth view are used to decode the data).
	It is noticed that Wang does not disclose explicitly wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image.
	RONGGANG disclose of wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image (fig. 21-23; in which, for example, fig. 21, step S212-S213 shows that the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image also suggested in page 4-5, as: “ decoding the texture map compressed image and the depth map compressed image in the video compressed frame to obtain a texture map stitched image and a depth map stitched image includes…. the decoding the jointly compressed image in the video compressed frame to obtain texture maps and corresponding depth maps of multiple synchronous viewpoints includes…decoding the texture map compressed image by adopting a decoding mode corresponding to the coding identification information of the texture map compressed image to obtain a texture map spliced image, wherein the texture map spliced image comprises texture maps of a plurality of synchronous viewpoints;
and decoding the depth map compressed image by adopting a decoding mode corresponding to the coding identification information of the depth map compressed image to obtain a depth map stitched image, wherein the depth map stitched image comprises depth maps corresponding to texture map viewpoints of the plurality of viewpoints” and page 18-19, “S212, based on the coding type information of the video compression frame, when the video compression frame is determined to adopt the depth map self-defined coding, respectively decoding a texture map compression image and a depth map compression image in the video compression frame to obtain a texture map splicing image and a depth map splicing image. Wherein the texture map stitched image comprises texture maps of a plurality of viewpoints which are synchronized; the depth map stitched image comprises depth maps corresponding to texture maps of the plurality of viewpoints. And S213, based on the coding type information of the video compression frame, when determining that the video compression frame adopts multi-view joint coding, respectively decoding the texture map compression image and the depth map compression image in the video compression frame in a corresponding multi-view joint decoding mode to obtain the texture maps of a plurality of synchronous viewpoints and the corresponding depth maps. Step S213 is an optional step, and can implement decoding of the video compressed frame obtained by the multi-view joint coding method”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image as a modification to the method for the benefit of reduce the requirement on the decoding capability of a decoding end and reduce the compression loss (Abstract).

	Regarding claim 8, Wang teaches a computer system for video coding (fig. 5), the computer system comprising: 
	one or more computer-readable non-transitory storage media configured to store computer program code (page 38, …a computer program from one place to another, for example according to a communication protocol. A storage medium may be included. In this manner, computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave. Any data storage medium may be accessed by one or more computers or one or more processors to retrieve instructions, code and / or data structures for implementing the techniques described in this disclosure. It can be an available medium. The computer program product may include a computer readable medium); 
	and one or more computer processors (fig. 5, component 80) configured to access said computer program code and operate as instructed by said computer program code, said computer program code comprising: 
	receiving video data including one or more views (as shown in fig. 5, component 28; page 19, … The decapsulation module 29 may parse a media file that includes multi-view video data based on an ISO-based media file format, such as the multi-view media file 142 with depth of FIG); 
	generating a composite depth image and a composite texture image corresponding to the one or more views based on the received video data (page 21, paragraph 0141-0145…T the decapsulation module 29 can parse media files that include a texture view and a depth view of a particular view on separate tracks …the de-encapsulation module 29 determines whether the view contained in the track consists of a texture view, a depth view, or both a texture view and a depth view, and determines the view dependencies); 
	and decoding the video data based on the composite depth image and composite texture image (as shown in fig. 5; paragraph 0213, …decoding the second video data based on the first video data, and decoding the second video data may include the second video data. Decoding information indicating whether a texture view of the first video data, a depth view, or both a texture view and a depth view are used to decode the data).
	It is noticed that Wang does not disclose explicitly wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image.
	RONGGANG disclose of wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image (fig. 21-23; in which, for example, fig. 21, step S212-S213 shows that the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image also suggested in page 4-5, as: “ decoding the texture map compressed image and the depth map compressed image in the video compressed frame to obtain a texture map stitched image and a depth map stitched image includes…. the decoding the jointly compressed image in the video compressed frame to obtain texture maps and corresponding depth maps of multiple synchronous viewpoints includes…decoding the texture map compressed image by adopting a decoding mode corresponding to the coding identification information of the texture map compressed image to obtain a texture map spliced image, wherein the texture map spliced image comprises texture maps of a plurality of synchronous viewpoints;
and decoding the depth map compressed image by adopting a decoding mode corresponding to the coding identification information of the depth map compressed image to obtain a depth map stitched image, wherein the depth map stitched image comprises depth maps corresponding to texture map viewpoints of the plurality of viewpoints” and page 18-19, “S212, based on the coding type information of the video compression frame, when the video compression frame is determined to adopt the depth map self-defined coding, respectively decoding a texture map compression image and a depth map compression image in the video compression frame to obtain a texture map splicing image and a depth map splicing image. Wherein the texture map stitched image comprises texture maps of a plurality of viewpoints which are synchronized; the depth map stitched image comprises depth maps corresponding to texture maps of the plurality of viewpoints. And S213, based on the coding type information of the video compression frame, when determining that the video compression frame adopts multi-view joint coding, respectively decoding the texture map compression image and the depth map compression image in the video compression frame in a corresponding multi-view joint decoding mode to obtain the texture maps of a plurality of synchronous viewpoints and the corresponding depth maps. Step S213 is an optional step, and can implement decoding of the video compressed frame obtained by the multi-view joint coding method”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image as a modification to the system for the benefit of reduce the requirement on the decoding capability of a decoding end and reduce the compression loss (Abstract).

	Regarding claim 15, Wang teaches a non-transitory computer readable medium having stored thereon a computer program for video coding (page 38, …a computer program from one place to another, for example according to a communication protocol. A storage medium may be included. In this manner, computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave. Any data storage medium may be accessed by one or more computers or one or more processors to retrieve instructions, code and / or data structures for implementing the techniques described in this disclosure. It can be an available medium. The computer program product may include a computer readable medium), the computer program configured to cause one or more computer processors (fig. 5, component 80) to: 
	receiving video data including one or more views (as shown in fig. 5, component 28; page 19, … The decapsulation module 29 may parse a media file that includes multi-view video data based on an ISO-based media file format, such as the multi-view media file 142 with depth of FIG); 
	generating a composite depth image and a composite texture image corresponding to the one or more views based on the received video data (page 21, paragraph 0141-0145…T the decapsulation module 29 can parse media files that include a texture view and a depth view of a particular view on separate tracks …the de-encapsulation module 29 determines whether the view contained in the track consists of a texture view, a depth view, or both a texture view and a depth view, and determines the view dependencies); 
	and decoding the video data based on the composite depth image and composite texture image (as shown in fig. 5; paragraph 0213, …decoding the second video data based on the first video data, and decoding the second video data may include the second video data. Decoding information indicating whether a texture view of the first video data, a depth view, or both a texture view and a depth view are used to decode the data).
	It is noticed that Wang does not disclose explicitly wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image.
	RONGGANG disclose of wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image (fig. 21-23; in which, for example, fig. 21, step S212-S213 shows that the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image also suggested in page 4-5, as: “ decoding the texture map compressed image and the depth map compressed image in the video compressed frame to obtain a texture map stitched image and a depth map stitched image includes…. the decoding the jointly compressed image in the video compressed frame to obtain texture maps and corresponding depth maps of multiple synchronous viewpoints includes…decoding the texture map compressed image by adopting a decoding mode corresponding to the coding identification information of the texture map compressed image to obtain a texture map spliced image, wherein the texture map spliced image comprises texture maps of a plurality of synchronous viewpoints; and decoding the depth map compressed image by adopting a decoding mode corresponding to the coding identification information of the depth map compressed image to obtain a depth map stitched image, wherein the depth map stitched image comprises depth maps corresponding to texture map viewpoints of the plurality of viewpoints” and page 18-19, “S212, based on the coding type information of the video compression frame, when the video compression frame is determined to adopt the depth map self-defined coding, respectively decoding a texture map compression image and a depth map compression image in the video compression frame to obtain a texture map splicing image and a depth map splicing image. Wherein the texture map stitched image comprises texture maps of a plurality of viewpoints which are synchronized; the depth map stitched image comprises depth maps corresponding to texture maps of the plurality of viewpoints. And S213, based on the coding type information of the video compression frame, when determining that the video compression frame adopts multi-view joint coding, respectively decoding the texture map compression image and the depth map compression image in the video compression frame in a corresponding multi-view joint decoding mode to obtain the texture maps of a plurality of synchronous viewpoints and the corresponding depth maps. Step S213 is an optional step, and can implement decoding of the video compressed frame obtained by the multi-view joint coding method”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein the decoding the video data is based on a value of a stitching layout associated with the composite depth image and the composite texture image as a modification to the non-transitory computer readable medium for the benefit of reduce the requirement on the decoding capability of a decoding end and reduce the compression loss (Abstract).

Regarding claim 2,  the combination of Wang and RONGGANG teaches the limitations of claim 1 as discussed above. In addition, Wang further discloses that the composite depth image comprises one or more sub-images based on dividing the one or more views into one or more groups (page 12, paragraph 0076-0080, The multi-view media file 142 with depth may further include one or more view identifier boxes 172, which may be included in the sample entry or multi-view group entry. For example, the view identifier box 172 may indicate the presence of a texture view and / or a depth view in the track and video stream for each view included in the track…multi-view grouping is a structure and grouping mechanism that shows the association of NAL units with different types and hierarchical levels of scalability. The 4-character coded box type for multi-view group box 174 may be “mvcg”. In some examples, the multi-view group box 174 may be included in a multi-view information box (“mvci”). There may be zero or more multiview group boxes 174 in a multiview media file 142 with depth).

Regarding claim 3,  the combination of Wang and RONGGANG teaches the limitations of claim 1 as discussed above. In addition, Wang further discloses that the composite texture image comprises one or more sub-images based on dividing the one or more views into one or more groups (page 12, paragraph 0076-0080, The multi-view media file 142 with depth may further include one or more view identifier boxes 172, which may be included in the sample entry or multi-view group entry. For example, the view identifier box 172 may indicate the presence of a texture view and / or a depth view in the track and video stream for each view included in the track…multi-view grouping is a structure and grouping mechanism that shows the association of NAL units with different types and hierarchical levels of scalability. The 4-character coded box type for multi-view group box 174 may be “mvcg”. In some examples, the multi-view group box 174 may be included in a multi-view information box (“mvci”). There may be zero or more multiview group boxes 174 in a multiview media file 142 with depth).

Regarding claim 4, the combination of Wang and RONGGANG teaches the limitations of claim 1 as discussed above. In addition, Wang further discloses that a width value and a height value associated with the composite depth and texture images is signaled in a bitstream associated with the received video data (page 12, paragraph 0078, … the depth view width and height may be signaled directly; page 25, paragraph 0168, … the width and height of the coded depth view component can be inferred to be the same as the width and height of the coded texture view component).

Regarding claim 9,  the combination of Wang and RONGGANG teaches the limitations of claim 8 as discussed above. In addition, Wang further discloses that the composite depth image comprises one or more sub-images based on dividing the one or more views into one or more groups (page 12, paragraph 0076-0080, The multi-view media file 142 with depth may further include one or more view identifier boxes 172, which may be included in the sample entry or multi-view group entry. For example, the view identifier box 172 may indicate the presence of a texture view and / or a depth view in the track and video stream for each view included in the track…multi-view grouping is a structure and grouping mechanism that shows the association of NAL units with different types and hierarchical levels of scalability. The 4-character coded box type for multi-view group box 174 may be “mvcg”. In some examples, the multi-view group box 174 may be included in a multi-view information box (“mvci”). There may be zero or more multiview group boxes 174 in a multiview media file 142 with depth).

Regarding claim 10,  the combination of Wang and RONGGANG teaches the limitations of claim 8 as discussed above. In addition, Wang further discloses that the composite texture image comprises one or more sub-images based on dividing the one or more views into one or more groups (page 12, paragraph 0076-0080, The multi-view media file 142 with depth may further include one or more view identifier boxes 172, which may be included in the sample entry or multi-view group entry. For example, the view identifier box 172 may indicate the presence of a texture view and / or a depth view in the track and video stream for each view included in the track…multi-view grouping is a structure and grouping mechanism that shows the association of NAL units with different types and hierarchical levels of scalability. The 4-character coded box type for multi-view group box 174 may be “mvcg”. In some examples, the multi-view group box 174 may be included in a multi-view information box (“mvci”). There may be zero or more multiview group boxes 174 in a multiview media file 142 with depth).

Regarding claim 11, the combination of Wang and RONGGANG teaches the limitations of claim 8 as discussed above. In addition, Wang further discloses that a width value and a height value associated with the composite depth and texture images is signaled in a bitstream associated with the received video data (page 12, paragraph 0078, … the depth view width and height may be signaled directly; page 25, paragraph 0168, … the width and height of the coded depth view component can be inferred to be the same as the width and height of the coded texture view component).

Regarding claim 16,  the combination of Wang and RONGGANG teaches the limitations of claim 15 as discussed above. In addition, Wang further discloses that the composite depth image comprises one or more sub-images based on dividing the one or more views into one or more groups (page 12, paragraph 0076-0080, The multi-view media file 142 with depth may further include one or more view identifier boxes 172, which may be included in the sample entry or multi-view group entry. For example, the view identifier box 172 may indicate the presence of a texture view and / or a depth view in the track and video stream for each view included in the track…multi-view grouping is a structure and grouping mechanism that shows the association of NAL units with different types and hierarchical levels of scalability. The 4-character coded box type for multi-view group box 174 may be “mvcg”. In some examples, the multi-view group box 174 may be included in a multi-view information box (“mvci”). There may be zero or more multiview group boxes 174 in a multiview media file 142 with depth).

Regarding claim 17,  the combination of Wang and RONGGANG teaches the limitations of claim 15 as discussed above. In addition, Wang further discloses that the composite texture image comprises one or more sub-images based on dividing the one or more views into one or more groups (page 12, paragraph 0076-0080, The multi-view media file 142 with depth may further include one or more view identifier boxes 172, which may be included in the sample entry or multi-view group entry. For example, the view identifier box 172 may indicate the presence of a texture view and / or a depth view in the track and video stream for each view included in the track…multi-view grouping is a structure and grouping mechanism that shows the association of NAL units with different types and hierarchical levels of scalability. The 4-character coded box type for multi-view group box 174 may be “mvcg”. In some examples, the multi-view group box 174 may be included in a multi-view information box (“mvci”). There may be zero or more multiview group boxes 174 in a multiview media file 142 with depth).

Regarding claim 18, the combination of Wang and RONGGANG teaches the limitations of claim 15 as discussed above. In addition, Wang further discloses that a width value and a height value associated with the composite depth and texture images is signaled in a bitstream associated with the received video data (page 12, paragraph 0078, … the depth view width and height may be signaled directly; page 25, paragraph 0168, … the width and height of the coded depth view component can be inferred to be the same as the width and height of the coded texture view component).

7.	Claim 6, 7, 13, 14, 20 are  rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang (JP2016509399A) and in view of RONGGANG et al. (CN114071116A) and further in view of Graziosi (US 20130202194).
       
	Regarding claim 6,  the combination of Wang and RONGGANG teaches the limitations of claim 1 as discussed above.
	It is noticed that Wang does not disclose explicitly the composite depth image is generated based on down-sampling depth information corresponding to the one or more views.
	Graziosi disclose of the composite depth image is generated based on down-sampling depth information corresponding to the one or more views (paragraph 0047, … , For the case of depth image, the input assumed here is already in low resolution. Otherwise, a pre-processing block for depth down-sampling is necessary).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the composite depth image is generated based on down-sampling depth information corresponding to the one or more views as a modification to the method for the benefit of have low resolution depth image of a basis view (paragraph 0047).

	Regarding claim 7,  the combination of Wang and RONGGANG and Graziosi teaches the limitations of claim 6 as discussed above. In addition, Grazios further discloses that the down-sampling ratio is signaled in a bitstream associated with the received video data (as shown in fig. 2, down sample is done in 211 and up-sampling is done in 217 and channel transmit the ratio such that up-sampling can be done).
	The motivation of combination is the same as in claim 6’s rejection.

	Regarding claim 13,  the combination of Wang and RONGGANG teaches the limitations of claim 8 as discussed above.
	It is noticed that Wang does not disclose explicitly the composite depth image is generated based on down-sampling depth information corresponding to the one or more views.
	Graziosi disclose of the composite depth image is generated based on down-sampling depth information corresponding to the one or more views (paragraph 0047, … , For the case of depth image, the input assumed here is already in low resolution. Otherwise, a pre-processing block for depth down-sampling is necessary).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the composite depth image is generated based on down-sampling depth information corresponding to the one or more views as a modification to the system for the benefit of have low resolution depth image of a basis view (paragraph 0047).

	Regarding claim 14,  the combination of Wang and RONGGANG and Graziosi teaches the limitations of claim 13 as discussed above. In addition, Grazios further discloses that the down-sampling ratio is signaled in a bitstream associated with the received video data (as shown in fig. 2, down sample is done in 211 and up-sampling is done in 217 and channel transmit the ratio such that up-sampling can be done).
	The motivation of combination is the same as in claim 13’s rejection.

	Regarding claim 20,  the combination of Wang and RONGGANG teaches the limitations of claim 15 as discussed above.
	It is noticed that Wang does not disclose explicitly the composite depth image is generated based on down-sampling depth information corresponding to the one or more views.
	Graziosi disclose of the composite depth image is generated based on down-sampling depth information corresponding to the one or more views (paragraph 0047, … , For the case of depth image, the input assumed here is already in low resolution. Otherwise, a pre-processing block for depth down-sampling is necessary).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the composite depth image is generated based on down-sampling depth information corresponding to the one or more views as a modification to the computer readable medium for the benefit of have low resolution depth image of a basis view (paragraph 0047).

8.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423